UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1903


DAVID M. KISSI,

                  Plaintiff - Appellant,

          v.

COLDWELL BANKER; DAVID MUCHOW,

                  Defendants - Appellees.



                              No. 08-1904


DAVID M. KISSI,

                  Plaintiff - Appellant,

          v.

DK&R CHAPTER 7 ESTATE, AMMENDABLE TRUST; RICHARD M. KREMEN;
DLA PIPER OF BALTIMORE, MD; RICHARD E. GREENBERG,

                  Defendants - Appellees.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.   Peter J. Messitte, Senior District
Judge. (8:08-cv-01593-PJM; 8:08-cv-01663-PJM)


Submitted:   March 30, 2010                 Decided:   April 2, 2010


Before WILKINSON, GREGORY, and SHEDD Circuit Judges.
Dismissed by unpublished per curiam opinion.


David M. Kissi, Appellant Pro Se.      Kimberly Anne Manuelides,
SAUL EWING, LLP, Baltimore, Maryland; James Patrick Ulwick,
KRAMON & GRAHAM, PA, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In   these   consolidated        appeals,     David     Kissi    appeals

from   two   orders   entered     by    the    district      court    for    Northern

District of Ohio transferring his cases to the district court

for the District of Maryland.           Because appeals from those orders

must be filed in the Sixth Circuit, which has already issued an

opinion dismissing one of these appeals, we dismiss the appeals

for lack of jurisdiction.         See 28 U.S.C. § 1294 (2006).

             Further, we decline to transfer the appeals to the

Court of Appeals for the Sixth Circuit as we do not find that

such a transfer is in the interest of justice.                       See 28 U.S.C.

§ 1631   (2006).          Accordingly,        we   deny     Kissi’s      motion   for

appointment of counsel and dismiss the appeals.                          We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the   materials         before   the    court   and

argument would not aid the decisional process.

                                                                            DISMISSED




                                         3